DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 09/30/2021 are acknowledged.
Claims 1-4, 6-12, 17-26 and 29-33 are pending. 

Claims 12, 18-26 and 30-31 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 03/04/2021.

Claims 1-4, 6-11, 17, 29 and 32-33 are presently under consideration.



3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4. Claims 1-4, 6-11, 17, 29 and 32-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) It is maintained that claims 1 and 29 are indefinite in the recitation of “high” affinity.  The affinity of the anti-CD25 antibody to specific Fc receptors appears to be an essential feature of the claimed method, and as such must be defined specifically and unequivocally.


“The specification as filed at page 9 line 27 to page 10 line 2 provides a definition for high affinity. Specifically, the specification provides that an antibody of high affinity binds to the receptor with a dissociation constant of at least less than about 10-7M.” 

The cited excerpt of the specification and the paragraph immediately following it (page 10, lines 4-6) are disclosed as follows (emphasis added):
“In a preferred embodiment of the invention, the antibody binds FcR with high affinity, preferably an activating receptor with high affinity. Preferably the antibody binds FcRI and/or FcRIIa and/or FcRIIIa with high affinity. In a particular embodiment, the antibody binds to the FcR with a dissociation constant of less than about 10-6 M, 10-7 M, 10-8 M, 10-9 M or 10-10 M.
“In one aspect the antibody is an IgG1 antibody, preferably a human IgG1 antibody, which is capable of binding to at least one Fc activating receptor. For example, the antibody may bind to one or more receptor selected from FcRI, FcRIIa, FcRIIc, FcRIIIa and FcRIIIb.  In one aspect the antibody is capable of binding to FcRIIIa.  In one aspect the antibody is capable of binding to FcRIIIa and FcRIIa and optionally FcRI.  In one aspect the antibody is capable of binding to these receptors with high affinity, for example with a dissociation constant of less than about 10-7 M, 10-8 M, 10-9 M or 10-10 M.
“In one aspect the antibody binds an inhibitory receptor, FcRIIb, with low affinity. In one aspect the antibody binds FcRIIb with a dissociation constant higher than 10-7 M, higher than 10-6 M or higher than 10-5 M.”

The language of the specification (“in a particular embodiment,” “for example,” etc.) clearly indicates that the disclosed dissociation constants are exemplary embodiments rather than limiting definitions.  The Patent and Trademark Office determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).  However, “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim."  See MPEP 2111.

Furthermore, the disclosure itself is confusing.  In the first of the cited paragraphs, high affinity is exemplified by a dissociation constant (Kd) of less than about 10-6 M; in the second – less than about 10-7 M; and in the third, “low” affinity is exemplified by a Kd of higher than 10-7 M.  Thus, a Kd that is between 10-6 M and 10-7 M is described as being both “high” and “low.”

Applicant’s argument further adds to the confusion, stating that high affinity is characterized by a Kd of less than about 10-7 M, while citing a passage that exemplifies high affinity as a Kd of less than about 10-6 M.  At the same time, while claim 1 recites that the anti-CD25 antibody binds FcRs with high affinity, dependent claim 6 specifies that the Kd is less than about 10-6 M.

Accordingly, a person of ordinary skill in the art would not be reasonably apprised as to whether or not a given antibody is within the scope of the claims, and thus would not be able to unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.

(ii) Claims 6, 32 and 33 are indefinite in the recitations of “enhanced” and “increased” CDC, ADCC and/or ADCP response, because the standard relative to which the enhancement or increase of the response is evaluated is not specified.

The grounds of rejection set forth in subsection 5(iv) of the previous office action are maintained for the reasons of record.

relative to which the response is increased or enhanced.

(iii) Claims 2-4, 6-11, 17 and 32-33 are indefinite because they encompass the indefinite limitations of the claims on which they depend.

Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. Claims 1-4, 6-8, 29 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs et al. (2010; of record), optionally as evidenced by Kyioshi et al. (2015).

The grounds for rejection set forth in section 9 of the previous office action are maintained essentially for the reasons of record, as they apply to the amended and newly added claims, and are incorporated by reference herein as if reiterated in full.



The present claims have been amended to specify that the anti-CD25 antibody is a human antibody; however, as one of skill in the art would have been aware, the difference between a human antibody and a humanized antibody is in the method of making rather than in structural or functional properties.  The patentability of a product does not depend on its method of production.  If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.

Applicant presents the following argument at page 10 of the Remarks (emphasis added):
“Present claim 1 is directed to a monospecific human IgG1 anti-CD25 antibody for treating solid tumors. Present claim 29 is directed to a monospecific human IgG1 anti-CD25 antibody for depleting tumor infiltrating regulatory T cells in a solid tumour. As discussed above the inventors have surprisingly found that anti-CD25 antibodies as recited in the present claims are effective in depleting Treg cells in solid tumors and in suppressing tumor volumes. The direct anti-tumor effect of specifically depleting tumor-infiltrating Tregs is disclosed for example on page 3, lines 16-28, and in the paragraph bridging pages 6 and 7 of the application as filed. 
“Therefore, the present claims are not merely directed to the use of any anti-CD25 antibody to treat cancer, but are directed to the use of an anti-CD25 antibody that can deplete tumor-infiltrating Treg cells for the treatment of solid tumors. Neither of these features recited in the present claims are disclosed in Jacobs et al or White et al.”

By using the expression “anti-CD25 antibodies as recited in the present claims,” Applicant appears to imply that the recited antibodies are unusual in some respect, any human IgG1 anti-CD25 antibody is within the scope of the claims as presently recited.

The recitation of “high affinity,” in the absence of a specific quantitative definition of the term, does not meaningfully limit the scope of the claims, at least because human FcRI receptor is known in the art as “high affinity IgG1 receptor” (see e.g. the Title of Kyioshi (2015) as an illustrative example), i.e. any IgG1 antibody binds FcRI with a high affinity.  See also subsection 4(i) above.

The ability to deplete tumor-infiltrating Tregs is also assumed to be an inherent property of all IgG1 anti-CD25 antibodies having a human Fc region, as the Treg-depleting properties appear to be mediated by the interactions of the antibody with Fc receptors.  If Applicant has discovered a previously unappreciated property of IgG1 anti-CD25 antibodies to deplete tumor-infiltrating Treg cells, reciting this property does not make the claims patentable, since “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

If, on the other hand, the ability to deplete tumor-infiltrating Tregs is unique to only certain specific anti-CD25 antibodies, such antibodies might potentially be novel over the cited prior art, provided they could be claimed in accordance with the requirements of 35 U.S.C. 112 and all other applicable statutes.  Of particular importance would be ensuring that the specification provides sufficient written description of anti-CD25 antibodies capable of depleting tumor-infiltrating Tregs as required by 35 U.S.C. 112(a), by disclosing sufficiently detailed, relevant identifying characteristics, such as complete or partial structure, or functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.  It would be equally important to ensure that the specification provides sufficient direction, guidance and/or working examples so as to 

Since the presently pending claims do not recite specific features to differentiate anti-CD25 antibodies useful in the claimed method from other human IgG1 anti-CD25 antibodies, the recited functional properties are assumed to be inherent in the anti-CD25 antibodies used by Jacobs to treat melanoma patients.  Accordingly, Jacobs’s teachings anticipate the presently claimed invention.

Claims 32 and 33 are included in the rejection, because daclizumab, which has a human IgG1 Fc region, elicits increased ADCC and ADCP responses as compared to an antibody with a human IgG2 Fc region, for example.  See also subsection 4(ii) above.


7. Claims 1-4, 6-11, 17, 29 and 32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by White et al. (US 20160244521; of record).

The grounds for rejection set forth in section 10 of the previous office action are maintained essentially for the reasons of record, as they apply to the amended and newly added claims, and are incorporated by reference herein as if reiterated in full.

Applicant’s arguments at pages 11-12 of the Remarks have been fully considered but have not been found convincing.

Applicant argues:
“The only mention of daclizumab or basiliximab in White et al is in paragraph [0327] wherein it is stated: 
‘anti-PVRIG antibodies are used in combination with novel Treg-specific targeting agents including: 1) depleting or killing antibodies that directly target Tregs through recognition of Treg cell surface receptors such as anti-CD25 mAbs daclizumab, basiliximab.’
tumor-infiltrating Tregs” (emphasis in the Remarks).

In response, the context of White’s teachings is cancer treatment, and the cited passage explicitly states that daclizumab and basiliximab are Treg-targeting depleting antibodies.  Thus, Applicant suggests that Treg-depleting antibodies administered to tumor-bearing patients would avoid Tregs associated with the tumor.  In the absence of factual evidence or sound scientific reasoning in favor of this unlikely scenario, Applicant’s argument is deemed unconvincing.

Applicant further argues that “White et al only disclose using daclizumab or basiliximab in combination with another therapeutic agent (anti-PVRIG antibodies). As such the anti-CD25 antibody is not disclosed to be used for the treating solid tumors per se.”

This argument is directed to a limitation which is not being claimed.  As noted previously, present claims recite a method “comprising the step of administering an anti-CD25 antibody to the subject,” and as such are not directed to a method of treating solid tumors “per se.”  Any method of treating a solid tumor which comprises administering to the subject a human IgG1 anti-CD25 antibody and any other agents is within the scope of the instant claims. 

Accordingly, the rejection is maintained.  Claims 32 and 33 are included for the same reason as addressed in section 6 above.



8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


9. Claims 1-4, 6-11, 17, 29 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patents No. 10738125, 10745485, and 10752691 (all of record).

Claims 1-4, 6-11, 17, 29 and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Applications USSN 16/494962, 16/782440, 16/782461, 16/979929, 16/979930, 16/979931, 16/979932, 16/979933, and 16/979935; published as US 20200010554, US 20200407454, US 20210009699, US 20210009702, US 20210009703, US 20210047420, US 20210040221, US 20210054084, and US 20210009704, respectively (all of record).

Applicant does not appear to have substantively addressed the grounds of rejection set forth in sections 12 and 13 of the previous office action, which are therefore maintained for the reasons of record and incorporated by reference herein as if reiterated in full.


10. Conclusion: no claim is allowed.


11. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644